DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Petrophysical Interpretation of a Multispacing 2-MHz MWD Resistivity Tool in Vertical and Horizontal Wells”, Wu et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein determining apparent resistivity from a vertical component of the ratio signals, with respect to wellbore environment, being parallel to an axis of the wellbore environment and being least sensitive with respect to the borehole effects; determining mud resistivity based on the apparent resistivity, a horizontal component of the raw signal measurements, with respect to wellbore environment and the borehole size, being perpendicular to the axis of the of the wellbore environment and being the most sensitive with respect to the borehole effects; determining a true resistivity based on the mud resistivity and part of the ration signals; updating the raw signal measurements and the ratio signals based on the true resistivity; repeating the steps above to determine a corrected true resistivity until a ratio of resistivity, which represents a divergence between the apparent resistivity and the corrected true resistivity is less than a selected threshold value; and causing an operating characteristic of the well tool to be adjusted based on the corrected true resistivity and the updated raw signal measurements and the ratio signals as cited in independent claims 1, 8, and 15. 
Instead, Wu et al. disclose a multispacing 2-MHz array resistivity tool making phase sift and attenuation resistivity measurements to resolve problems associated with high relative dip formations in horizontal and highly deviated wells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864